In the United States Court of Federal Claims
                                   OFFICE OF SPECIAL MASTERS
                                             Filed: January 23, 2019

* * * * * * * * * * * * * *                       *
BRIDIE FRIEL,                                     *       No. 18-1071V
                                                  *
                Petitioner,                       *       Special Master Sanders
                                                  *
v.                                                *
                                                  *       Joint Stipulation of Dismissal; Vaccine Rule 21(a);
SECRETARY OF HEALTH                               *       No Judgment; Order Concluding Proceedings
AND HUMAN SERVICES,                               *
                                                  *
          Respondent.                             *
* * * * * * * * * * * * * *                       *

                                ORDER CONCLUDING PROCEEDINGS1

       On January 22, 2019, the parties filed a Joint Stipulation of Dismissal in the above-captioned
case. ECF No. 11.

        Accordingly, pursuant to Vaccine Rule 21(a) the above-captioned case is hereby dismissed
without prejudice. The Clerk of Court is hereby instructed that a judgment shall not enter in the
instant case pursuant to Vaccine Rule 21(a).

        IT IS SO ORDERED.

                                                  s/Herbrina D. Sanders
                                                  Herbrina D. Sanders
                                                  Special Master




1
 This decision shall be posted on the website of the United States Court of Federal Claims, in accordance with the
E-Government Act of 2002, Pub. L. No. 107-347, § 205, 116 Stat. 2899, 2913 (codified as amended at 44 U.S.C.
§ 3501 note (2012)). This means the Decision will be available to anyone with access to the Internet. As
provided by Vaccine Rule 18(b), each party has 14 days within which to request redaction “of any information
furnished by that party: (1) that is a trade secret or commercial or financial in substance and is privileged or
confidential; or (2) that includes medical files or similar files, the disclosure of which would constitute a clearly
unwarranted invasion of privacy.” Vaccine Rule 18(b).